           Case 2:21-cv-00179-MV-GBW Document 5 Filed 03/02/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

ISAAC LEGARETTA,
and JOHN or JANE DOES 1-20,

                    Plaintiff,

v.                                                                        No. 2:21-cv-00179-MV-GBW

FERNANDO MACIAS, Dona Ana County
Manager, DIRECTOR BRYAN BAKER, an
Official with the Dona Ana County Detention
Center, CAPTAIN BEN MENDOZA, an official
with the Dona Ana County Detention Center,
CAPTAIN JOSHUA FLEMING, an official with
the Dona Ana County Detention Center, and JOHN
or JANE DOES 1-20,

           Defendants.

    ENTRY OF SPECIAL APPEARANCE AND NOTICE OF INTENT TO RESPOND TO
        COMPLAINT AND APPLICATION FOR TEMPORARY RESTRAINING
                   ORDER AND PRELIMINARY INJUNCTION

           COMES NOW the New Mexico Association of Counties (Brandon Huss, David Roman,

and Mark Drebing) and hereby enters its special appearance for Fernando Macias, Director Bryan

Baker, Captain Ben Mendoza, and Captain Joshua Fleming, notifies the Court of its intent to

respond to Plaintiff’s Complaint for Injunctive and Declaratory Relief [Doc. 1] and Application

for Temporary Restraining Order and Preliminary Injunction [Doc. 1-1], and requests this Court

delay ruling until after Defendants have responded to Plaintiff’s Complaint and Application. 1




1
    Defendants have not been served but are in the process of entering into a waiver pursuant to Rule 4.
       Case 2:21-cv-00179-MV-GBW Document 5 Filed 03/02/21 Page 2 of 2




                                                Respectfully submitted:

                                                NEW MEXICO ASSOCIATION OF COUNTIES

                                                /s/ Brandon Huss
                                                BRANDON HUSS
                                                DAVID A. ROMAN
                                                MARK DREBING
                                                111 Lomas Blvd. Ste. 424
                                                Albuquerque, New Mexico 87102
                                                (505) 820-8116
                                                bhuss@nmcounties.org
                                                droman@nmcounties.org
                                                mdrebing@nmcounties.org
                                                Attorneys for County Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, I filed the foregoing pleading electronically through

the CM/ECF system, which caused all counsel of record to be served electronically, as more fully

reflected on the Notice of Electronic Filing.

/s/ Brandon Huss
BRANDON HUSS




                                                   2
